     Case 3:20-cv-02054-DMS-MSB Document 32 Filed 03/29/21 PageID.644 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    DANIEL WHITE,                                     Case No.: 20cv2054 DMS (MSB)
12                                     Plaintiff,
                                                        ORDER RE: ORAL ARGUMENT
13    v.
14    LA PILATES CARLSBAD, an entity of
      unknown form, JLC MANAGEMENT,
15
      LLC, a Nevada limited liability
16    corporation, JEFF CLARK, an individual,
      RAY CHUNG, an individual, and DOES
17
      1-15,
18                                  Defendants.
19
20
21         Defendants’ motion for sanctions is currently scheduled for hearing on April 2, 2021.
22   The Court finds this matter suitable for decision without oral argument pursuant to Civil
23   Local Rule 7.1(d)(1). Accordingly, the April 2, 2021 hearing is vacated.
24         IT IS SO ORDERED.
25
26
27
28

                                                    1
                                                                                20cv2054 DMS (MSB)
     Case 3:20-cv-02054-DMS-MSB Document 32 Filed 03/29/21 PageID.645 Page 2 of 2



1    Dated: March 29, 2021
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                      20cv2054 DMS (MSB)
